DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 10/29/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on the Parent Application No. 16494117 is acceptable and a RCE has been established.  An action on the RCE follows.
 
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-3, 5-7, 9-11 and 13 are considered unpatentable for the reasons indicated below: 
The filing of the Quick Path IDS and associated RCE introduced new prior art references that are applied in the following office action.
Applicant is advised that the Notice of Allowance mailed 7/15/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claims 1-3, 5-7, 9-11 and 13 is withdrawn in view of the newly discovered reference(s) to Perez (see IDS).  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claims 1-3, 5-7, 9-11 and 13 are objected to because of the following informalities:  
In claim 1 line 4; ‘wherein plants other’ should read “wherein the plants other”
In claim 5 line 4; ‘wherein plants other’ should read “wherein the plants other”
In claim 9 line 5; ‘wherein plants other’ should read “wherein the plants other”

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (herein after Kar)(US Pub 20170250751) in view of Itzhaky (herein after Itz)(US Pub 20160148104) and Perez-Ortiz (herein after Perez)(NPL “Selecting patterns and features for between and within crop row weed mapping using UAV-imagery”, see IDS).
Re claim 1, Kar discloses a vegetation index calculation apparatus comprising: 

an image acquisition unit (Paragraphs 35, 38-40, 111, 114) configured to acquire an aerial image (Paragraphs 35, 38-40, 111, 114) of a target region where the crop is being grown (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); 
a specification unit (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) configured to apply the aerial image acquired by the image acquisition unit to the learning model (Paragraphs 40-45, 111, 114-115, 117-118) generated by the learning model generation unit (Paragraphs 40-45, 111, 114-115, 117-118), and specify the image of the crop (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) in the aerial image acquired by the image acquisition unit (Paragraphs 35, 38-40, 111, 114); and 
a vegetation index calculation unit (Paragraphs 47-49, 118, 143) configured to calculate the vegetation index of the crop (Paragraphs 47-49, 118, 143), using the image of the crop specified by the specification unit (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); however Kar fails to explicitly disclose wherein (1) generating the learning model further comprises using an image of plants other than the crop; and (2) wherein in the model generation comprises wherein the plants other than the crop comprises wherein plants other than the crop are weeds.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the inclusion of training images comprising crops which are not the target crop in a given instance as shown in Itz as Kar discloses the use of various and different training images without the specific explanation of the different crops, so it would be obvious and carry expected results and performance functionality for the design to be able to actively and accurately discern between different types of crops to understand issues and boundaries within a given area of image and allow for a focused processing of only the targeted elements of a given image or environment improving the results and reducing overhead consumption of information processing that is not desired to useable to a given situation.
Regarding item (2) above, this design is however disclosed by Perez.  Perez discloses wherein in the model generation (Section 3.2 Figures 2 and 4; Section 3.5.4; Section 4.2; Section 6 Figures 6 and 7) comprises wherein the plants other than the crop comprises wherein plants other than the crop are weeds (Section 3.2 Figures 2 and 4; Section 3.5.4; Section 4.2; Section 6 Figures 6 and 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the image consideration as shown in Perez in order to appropriately consider and correct for weed 

Re claim 5, Kar discloses a vegetation index calculation method comprising: 2 ActiveUS 187514906v.3Application No. 16/494,117Docket No.: 2211461.00134US1 Amendment dated June 9, 2021 Reply to Office Action of March 9, 2021 
(a) generating a learning model, (Paragraphs 40-45, 111, 114-115, 117-118), by using an image of a crop targeted (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) for calculation of a vegetation index (Paragraphs 47-49, 118, 143) to learn a feature amount of the image of the crop (Paragraphs 40-45, 111, 114-115, 117-118), (b) acquiring an aerial image (Paragraphs 35, 38-40, 111, 114) of a target region where the crop is being grown (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); (c) applying the aerial image (Paragraphs 35, 38-40, 111, 114) of the target region (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) to the generated learning model (Paragraphs 40-45, 111, 114-115, 117-118) and specifying the image of the crop in the aerial image (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) and (d) calculating the vegetation index of the crop (Paragraphs 47-49, 118, 143), using the image of the crop specified in the aerial image (Paragraphs 35, 38-40, 111, 114) of the crop (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); however Kar fails to explicitly disclose wherein (1) generating the learning model further comprises using an image of plants other than the crop; and (2) wherein in the model generation comprises wherein the plants other than the crop comprises wherein plants other than the crop are weeds.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the inclusion of training images comprising crops which are not the target crop in a given instance as shown in Itz as Kar discloses the use of various and different training images without the specific explanation of the different crops, so it would be obvious and carry expected results and performance functionality for the design to be able to actively and accurately discern between different types of crops to understand issues and boundaries within a given area of image and allow for a focused processing of only the targeted elements of a given image or environment improving the results and reducing overhead consumption of information processing that is not desired to useable to a given situation.
Regarding item (2) above, this design is however disclosed by Perez.  Perez discloses wherein in the model generation (Section 3.2 Figures 2 and 4; Section 3.5.4; Section 4.2; Section 6 Figures 6 and 7) comprises wherein the plants other than the crop comprises wherein plants other than the crop are weeds (Section 3.2 Figures 2 and 4; Section 3.5.4; Section 4.2; Section 6 Figures 6 and 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the image consideration as shown in Perez in order to appropriately consider and correct for weed 

Re claim 9; Kar discloses the non-transitory computer readable recording medium (Paragraphs 22-25, 37, 84-85) that includes a program recorded thereon (Paragraphs 22-25, 37, 84-85), the program including instructions that cause a computer (Paragraphs 22-25, 37, 84-85) to carry out:
(a) a step of generating a learning model (Paragraphs 40-45, 111, 114-115, 117-118), by using an image of a crop targeted (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) for calculation of a vegetation index (Paragraphs 47-49, 118, 143) to learn a feature amount of the image of the crop (Paragraphs 40-45, 111, 114-115, 117-118); 
(b) a step of acquiring an aerial image (Paragraphs 35, 38-40, 111, 114) of a target region where the crop is being grown (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); 
(c) a step of applying the aerial image (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143) acquired in the (b) step to the learning model generated in the (a) step (Paragraphs 40-45, 111, 114-115, 117-118), and specifying the image of the crop in the aerial image (Paragraphs 35, 38-40, 111, 114) acquired in the (b) step (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); and 
(d) a step of calculating the vegetation index of the crop (Paragraphs 47-49, 118, 143), using the image of the crop specified in the (c) step (Paragraphs 42, 45-46, 48, 75, 77-78, 111, 135-136, 143); however Kar fails to explicitly disclose wherein (1) 
Regarding item (1) above, this design is however discloses by Itz.  Itz discloses generating the learning model further comprises using an image of plants other than the crop (Paragraphs 42-43, 45-46, 48 and 50).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the inclusion of training images comprising crops which are not the target crop in a given instance as shown in Itz as Kar discloses the use of various and different training images without the specific explanation of the different crops, so it would be obvious and carry expected results and performance functionality for the design to be able to actively and accurately discern between different types of crops to understand issues and boundaries within a given area of image and allow for a focused processing of only the targeted elements of a given image or environment improving the results and reducing overhead consumption of information processing that is not desired to useable to a given situation.
Regarding item (2) above, this design is however disclosed by Perez.  Perez discloses wherein in the model generation (Section 3.2 Figures 2 and 4; Section 3.5.4; Section 4.2; Section 6 Figures 6 and 7) comprises wherein the plants other than the crop comprises wherein plants other than the crop are weeds (Section 3.2 Figures 2 and 4; Section 3.5.4; Section 4.2; Section 6 Figures 6 and 7).


Re claim 3, the combined disclosure of Kar, Perez and Itz as a whole discloses the vegetation index calculation apparatus according to claim 1, Kar further discloses wherein the learning model generation unit creates (Paragraphs 42-43), by deep learning (Paragraphs 42-43), a classifier that identifies an image of the crop (Paragraphs 42-43) taken from the sky (Paragraphs 42-43) and an image of the plants other than the crop (Paragraphs 42-43; as noted above Kar discloses multiple training elements, Itz specifically recited the use of addition crops Paragraphs 42-43, 45-46, 48 and 50) taken from the sky from an aerial image for learning (Paragraphs 42-43), and sets the created classifier as the learning model (Paragraphs 40-45, 111, 114-115, 117-118).

Re claims 7 and 11; the combined disclosure of Kar, Perez and Itz as a whole discloses the method and associated non-transitory computer readable recording medium of claims 5 and 9; Kar further discloses wherein, in the (a) step, a classifier that identifies an image of the crop (Paragraphs 42-43) taken from the sky (Paragraphs 42-43) and an image of the plants other than the crop (Paragraphs 42-43; as noted above Kar discloses multiple training elements, Itz specifically recited the use of addition crops .

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kar, Perez and Itz as applied to claims 1, 5 and 9 above, and further in view of Redden (US Pub 20130235183).












Re claim 2, the combined disclosure of Kar, Perez and Itz as a whole discloses the vegetation index calculation apparatus according to claim 1, and while Kar explicitly shows generating the model based on the crop (Paragraphs 42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) and Itz explicitly shows the generation based on the plants other than the crop (Paragraphs 42-43, 45-46, 48 and 50); the combination fails to explicitly disclose wherein the learning model generation unit extracts feature amounts indicating shape, color and position in each of a region where the crop exists and a region where the plants other than the crop exist from an aerial image for learning, learns the feature amounts indicating shape, color and position of the region where the crop exists using a support vector machine, and generates a learning model indicating a result of the learning.
This design is however disclosed by Redden.  Redden discloses wherein the combination fails to explicitly disclose wherein the learning model generation unit extracts feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) in each of a region 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the feature extraction as shown in Redden in order to allow for a greater level of detail in the training and thus the review and extraction of information from a given image based on the higher quality of model training utilizing details specific to the scope of plant/vegetation review and processing.

Re claims 6 and 10; the combined disclosure of Kar, Perez and Itz as a whole discloses the method associated non-transitory computer readable medium as shown in claims 5 and 9; and while Kar explicitly shows generating the model based on the crop (Paragraphs 42, 45-46, 48-50, 53-54, 77-78, 111, 135-136, 143) and Itz explicitly shows the generation based on the plants other than the crop (Paragraphs 42-43, 45-46, 48 and 50); the combination fails to explicitly disclose wherein, in the (a) step, feature amounts indicating shape, color and position in each of a region where the crop exists and a region where the plants other than the crop exist are extracted from an aerial image for learning, the feature amounts indicating shape, color and position of the 
This design is however disclosed by Redden.  Redden discloses wherein, in the (a) step, feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) in each of a region where the crop exists (Paragraphs 25, 27, 29-30) and a region where the plants other than the crop exist (Paragraphs 25, 27, 29-30) are extracted from an aerial image for learning (Paragraphs 25, 27, 29-30), the feature amounts indicating shape (Paragraphs 25, 27, 29-30), color (Paragraphs 25, 27, 29-30) and position (Paragraphs 25, 27, 29-30) of the region where the crop exists are learned using a support vector machine (Paragraphs 25, 27, 29-30), and a learning model indicating a result of the learning is generated (Paragraphs 25, 27, 29-30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kar in order to incorporate the feature extraction as shown in Redden in order to allow for a greater level of detail in the training and thus the review and extraction of information from a given image based on the higher quality of model training utilizing details specific to the scope of plant/vegetation review and processing.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 13 the prior art fails to disclose the specifics of the correction processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631